                                         [Dkt. Nos. 21, 22 and 23]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 CHARMAINE WRIGHT,

                   Plaintiff,
                                     Civil No. 18-8311(RMB/AMD)
         v.

 JP MORGAN CHASE BANK, NATIONAL      MEMORANDUM ORDER
 ASSOCIATION, and CHASE HOME
 FINANCE LLC,

                   Defendants.



        This matter comes before the Court upon a Motion for

Extension of Time [Dkt. No. 22] (the “Motion”) to file a

response/reply as to the Motion to Dismiss Plaintiff’s Complaint

[Dkt. No. 21].    On April 22, 2019, the Defendant JP Morgan Chase

Bank, National Association, (“Chase”) filed opposition to the

Motion but did so only to the extent Plaintiff sought leave to

amend the Complaint.    Chase does not oppose Plaintiff’s request

for an extension of time to respond to the Motion.

        The Court will permit, reluctantly, Plaintiff to file an

opposition to the pending Motion to Dismiss.    Plaintiff will be

afforded fourteen days from the entry of this Order to file her

opposition.     Plaintiff shall file her opposition by July 31,

2019.     Moreover, the Court takes this opportunity to note that
Plaintiff has failed to respond to the pending Motion for

Sanctions under Federal Rule of Civil Procedure 11 [Dkt. No.

23].   Accordingly, Plaintiff shall also submit any opposition

within two weeks of the entry of this Order, that is, by July

31, 2019.

       The Court observes that the Plaintiff’s conduct in this

case has been unacceptable and unreasonable.    Plaintiff has

missed almost every single filing deadline in this case.

Moreover, the Court expects that the Plaintiff will address in

her opposition Defendant’s argument that this case should be

dismissed because all of Plaintiff’s claims have or could have

been made in the various state court filings.    Plaintiff is

hereby warned that in the event that she fails to respond, this

Court will construe her failure to respond to mean that she does

not contest the Defendant’s Motions.




                                      s/_Renee Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge
Dated: July 17, 2019




                                  2
